Citation Nr: 1446845	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased rating for the service-connected status post arthroscopy, partial lateral meniscectomy, and lateral release tibial tuberosity transfer, left knee, with mild degenerative changes and early chondromalacia (left knee disability), evaluated as 20 percent disabling prior to August 31, 2010.

2.  Entitlement to a separate compensable rating for the service-connected left knee disability on the basis of recurrent subluxation or instability prior to August 31, 2010.

3.  Entitlement to an increased rating for the service-connected left knee disability, status post total knee replacement, evaluated as 30 percent disabling beginning on October 1, 2011.  




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision issued by the RO in Boston, Massachusetts, that continued the 20 percent evaluation assigned for the service-connected left knee disability.

The jurisdiction of the case was subsequently transferred to the RO in St. Petersburg, Florida.  

In a November 2013 rating decision, the RO granted a temporary total rating for the period from August 31, 2010 to September 30, 2011, and assigned a 30 percent rating beginning on that date for the service-connected left knee disability based on status post left knee replacement.  

The Board remanded these matters in August 2013 and April 2014 for additional development.  All indicated development has been completed and the matters are ready to be decided on the merits.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents contained in Virtual VA electronic claims file are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  



FINDINGS OF FACT

1.  The service-connected left knee disability prior to August 31, 2010, is shown to have been manifested by a dislocated semilunar cartilage with frequent episodes of "locking," pain with effusion into the joint; neither a limitation of extension to 20 degrees, nor limitation of flexion to 15 degrees is not shown.  

2.  The service-connected left knee disability prior to August 31, 2010 is also manifested by slight lateral instability.  

3.  The service-connected left knee disability, status post total knee replacement is manifested by intermittent weakness, pain, or limitation of motion.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected left knee disability, prior to August 31, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes (DCs) 5003-5258 (2013).

2.  The criteria for the assignment of a separate rating of 10 percent, but no higher for the service-connected left knee disability on the basis of instability, prior to August 31, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code (DC) 5257.  

3.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected left knee disability, status post total knee replacement, effective on October 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code (DC) 5055.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Veteran was also notified of the specific rating criteria pertinent to her claim prior to the most recent adjudication of the claim in July 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded this matter in August 2013 to associate with the claims file any outstanding treatment records and provide the Veteran with a current VA examination.  As all of the records were not requested, the Board remanded the matter again in April 2014.  

All indicated development has now been completed, to include providing the Veteran with an additional examination November 2013 and attempting to obtain all outstanding treatment records.  

The Board notes that the Veteran submitted the authorization for consent and release of information form indicating that she authorized release of the treatment records from August 24, 2010.  The private physician provided a statement that the Veteran had surgery on her left knee on August 24, 2010.  

Even though the Veteran only submitted the form in regard to treatment records dated since August 24, 2010, and consequently, only a treatment record regarding that date was obtained, the Board finds that there was substantial compliance with the remand directives because the Veteran was requested to complete and return the authorization form referable to all treatment received for her left knee disability, to include the August 2010 knee replacement; the Veteran filled out and submitted the authorization form; and she was notified that she may submit any additional evidence.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, a 20 percent evaluation is warranted for the service-connected left knee disability for the entire period prior to the surgery, a separate 10 percent rating is warranted for the left knee disability on the basis of instability prior to the surgery, and a 30 percent rating is warranted for the entire period after the expiration of the temporary total rating in conjunction with her total knee replacement.    


Left Knee Rating Prior to August 31, 2010 

The service-connected left knee disability was rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5258 prior to August 31, 2010.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

As an initial matter, DC 5258 provides that a 20 percent is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran is receiving the maximum benefit under that diagnostic code.  

DC 5003, applicable to degenerative arthritis, provides that arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Under DC 5260, a 30 percent rating is warranted for flexion of the leg limited to 15 degrees.  

Under DC 5261, a 30 percent rating is warranted when limitation of extension is limited to 20 degrees; a 40 percent rating when it is limited to 30 degrees; and a 50 percent rating when it is limited to 45 degrees.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

There are opinions of VA's General Counsel addressing the circumstances in which separate ratings are warranted for disabilities of the knee.  Although separate ratings are permissible based on limitation of motion and instability, separate ratings are not permitted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion, and for limitation of motion.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

In January 2009, the Veteran was noted to have complained of left knee pain and to have presented with limitation in flexion, swelling, effusion and instability.  In February 2009, she also reported experiencing catching and popping in her left knee.  Her range of motion testing revealed that extension was normal and that flexion was performed from 0 to 120 degrees.  

The Veteran underwent a VA examination in March 2009 and reported having left knee pain and stiffness.  She reported being unable to walk for longer than one to two miles or stand for more than 30 to 45 minutes at a time.  She denied having any weakness, giving way or instability of the knees.  

The Veteran explained that she had difficulty walking long distances, sitting for prolonged periods of time, and kneeling on the left knee.  She could perform squats and "duck waddling" but with pain.  The Veteran rated the severity of her pain as a 2 to 3 on a scale of 1 to 10 on a constant basis with flare-ups due to excessive ambulation that she rated as a 4 or 5.  

In regard to the flare-ups, the Veteran stated that these occurred weekly and were severe.  They included pain, but did not result in additional limitation of motion and/or function due to worsening pain, fatigue, lack of endurance, or strength.  She further stated that the flare-ups never resulted in incapacitating episodes or absenteeism.  

On examination, the Veteran presented with pain, stiffness and crepitus with no deformity, giving way, weakness, locking, effusion, or episodes of instability of the left knee.  

The Veteran did not have any episodes of dislocation or subluxation.  Her gait was normal, and there was no ankylosis or abnormal weight bearing.  There was also no evidence of a mass behind the knee, clicks or snaps, grinding, patellar abnormality, meniscus abnormality or another knee abnormality.  

The range of motion testing revealed that the Veteran had minimal limitation.  Specifically, she could extend her leg from 90 degrees to 0 degrees and flex her leg from 0 degrees to 140 degrees.  There was no additional limitation on repetitive-use testing or against strong resistance.  

An MRI examination report of the left knee revealed an abnormal morphology involving the anterior horn and body of the lateral meniscus that might have been related to a remote tear and degenerative changes of the knee.  

As to occupational impairment, the VA examiner noted that the Veteran was unemployed, but stated that the pain and stiffness only mildly affected her activities of daily living.  

In regard to the DeLuca factors, the examiner reported that there was no additional limitation of motion on repetitive use testing nor was there additional loss of motion with repetitive use secondary to fatigue, pain, or lack of endurance.  There was also no evidence of incoordination, weakened movement, or excess fatigability.  

The examiner remarked that the Veteran was observed walking down the hall comfortably without any difficulty and getting up from a chair without any difficulty.  

In the examining room, the Veteran was noted to have no difficulty when she was trying to sit on the examining table or was walking back to a chair.  She could also squat very well, "toe walk and heel walk" well, cross her legs well, and do weight bearing supination and pronation well.  

In her April 2009 Notice of Disagreement, the Veteran endorsed having locking, weakness, swelling and instability.  She also indicated that her pain caused difficulty sleeping and required the use of a brace.  

A May 2009 treatment record contained results from range of motion testing.  The results included that the Veteran had normal extension and that her flexion was from 0 to 130 degrees.  The treatment record also contained a notation that the Veteran required the use of a brace and received cortisone injections.  

In February 2010, the Veteran was noted to have had limitation of flexion, swelling, effusion, and instability.  

In an April 2010 mental health record, the Veteran reported having to quit her job in January 2010 because she had to stand and this exacerbated her knee condition.  

The evidence reflects that a higher rating is not warranted on the basis of limitation of motion.  In particular, range of motion testing shows that her left knee flexion was limited to no less than 120 degrees and that extension was normal during the course of the appeal.  

The Board acknowledges the Veteran's lay statements that she had limitation of flexion and pain on movement.  The Board also considers the treatment record noting that she had limitation of flexion.  

However, even taking into consideration the DeLuca factors, such as pain, the Board cannot find that her ability to flex the left knee was functionally limited to compensable degree at any time during the period on appeal including during flare ups.

As there is no evidence of ankylosis, a higher rating is not assignable under DC 5256.  To the extent that no tibia or fibula impairment or genu recurvatum, is demonstrated, DCs 5262 and 5263 are not for application in this appeal.  

Under DC 5257, a 10 percent rating is assignable for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

Here, the Veteran is shown to have endorsed having some instability as part of the service-connected left knee disability.  The VA treatment records also contain notations of left knee instability and the required use of a brace.  

Although the recent examination noted that the left knee was stable, the Board finds that the service-connected left knee disability picture more closely resembles that of slight lateral instability.  

Accordingly, on this record, a separate rating of 10 percent of the basis of lateral instability is warranted for the initial period of the appeal prior to August 31, 2010.  


Left Knee Rating beginning on October 1, 2011

The service-connected status post left knee replacement is rated as 30 percent disabling pursuant to Diagnostic Code 5505, effective on October 1, 2011.  

DC 5505, applicable to knee replacements, provides that a 30 percent rating is warranted for a knee replacement with intermittent degrees of residual weakness, pain, or limitation of motion.  It is noted that it should be rated by analogy to DCs 5256, 5261, or 5262 and a 30 percent rating is the minimum rating assignable under these criteria.  

A 60 percent rating is assignable for a knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The VA treatment records included notations of severe, early onset, degenerative joint disease of the knee.  On an associated examination, the Veteran did not complain of knee pain and it was noted that there was no joint swelling or muscle weakness.  

The Veteran underwent a VA examination in November 2013 and stated that, since her surgery, her left knee felt good.  She denied having any flare-ups and denied using an assistive device.  The examiner also noted that the Veteran did not complain of pain, weakness, fatigability or incoordination that significantly limited the function of her left knee.  

The range of motion testing revealed that the Veteran had full extension and flexion limited to 115 degrees.  The range of motion was noted to be pain free and not additionally limited following repetitive use.  

The examination noted that the knee was stable on the Lachman test, the posterior drawer test, and the medial-lateral instability test.  The Veteran was also noted to have normal strength in her left knee.  

An X-ray examination report from April 2013 showed that the prosthesis on the left knee was in good position.  

In regard to functional impairment, the examiner noted that the left knee disability did not impact her ability to work, because she was employed full-time as a cashier that required her to stand for 8 to 9 hours per day.  

Thus, on this record, the service-connected left knee disability manifested by the residuals of replacement is not shown to be chronic residuals consisting of severe, painful motion or weakness.  

Specifically, on examination in February 2013, the Veteran did not complain of knee pain and there was no swelling or weakness noted on examination.  Further, on VA examination in November 2013, the Veteran indicated that her knee felt good and denied having flare-ups.  

Accordingly, on this record, the criteria for a 60 percent rating or higher are not met.  

As to whether the Veteran could be entitled to a higher rating under a different diagnostic code, the Board finds that the Veteran did not present with nonunion of the tibia and fibula with loose motion requiring a brace, extension limited to 30 degrees, or ankylosis.  Therefore, DCs 5262, 5261, and 5256 are not applicable.  

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the discussion reflects that the symptoms of the Veteran's left knee disability are fully contemplated by the applicable rating criteria.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In this case, although the Veteran reported quitting her job because standing aggravated her knee condition, the November 2013 VA examination noted that she was employed full-time.  As such, the Board finds there is no implicit claim for a TDIU rating.


ORDER

An increased rating in excess of 20 percent for the service-connected left knee disability on the basis of a dislocated cartilage is denied.  

A separate rating of 10 percent, but no higher  for the service-connected left knee disability on the basis of instability, prior to August 31, 2010, is granted, subject to the regulations governing the payment of VA monetary benefits.  

An increased rating in excess of 30 percent for the service-connected left knee disability, status post knee replacement, beginning on October 1, 2011 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

partment of Veterans Affairs


